Citation Nr: 0308716	
Decision Date: 05/08/03    Archive Date: 05/20/03

DOCKET NO.  01-05 105	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada



THE ISSUE

Entitlement to an apportionment of the veteran's Department 
of Veterans Affairs (VA) disability compensation benefits for 
T. T. and A. T., the veteran's children.


WITNESSES AT HEARING ON APPEAL

Appellant and S. G.


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from June 1958 to March 1963.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 Special Apportionment 
Decision of the Regional Office (RO) in Albuquerque, New 
Mexico.  The case has since been transferred to the Reno, 
Nevada RO.  In January 2003, the appellant testified before 
the undersigned at a personal hearing held in Las Vegas, 
Nevada.  


REMAND

During her hearing, the appellant indicated that her family's 
financial status was worse than she had originally presented 
to VA since she did not include in her expenses some of the 
family's routine and basic necessities.  It was advised that 
she submit an updated financial status form and any other 
supporting financial information.  The Board notes that there 
is current information of record regarding Social Security 
Administration benefits, but the other current information 
was not submitted.  Although the appellant was advised that 
it would be in her best interest to submit the updated 
information and she did not do so shortly after the hearing, 
the Board notes that she will be provided another opportunity 
to do so in light of the Veterans Claims Assistance Act 
(VCAA), particularly since she was not advised by the RO of 
VCAA and neither was the veteran.  

There has been a significant change in the law during the 
pendency of this appeal with the enactment of VCAA.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  To implement the provisions of the law, the VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  The amendments became effective November 
9, 2000, except for the amendment to 38 C.F.R. § 3.156(b) 
which became effective August 29, 2001.  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  While the VCAA statutory provisions 
apply in this case, the VCAA regulations in Part 3 apply only 
to claims governed by Part 3.  To the extent that this appeal 
involves regulations outside of Part 3, the VCAA statutory 
provisions alone are applicable. 66 Fed. Reg. 45,620, 45,629 
(August 29, 2001) (Supplementary Information: Scope and 
Applicability).

The VCAA statutory provisions redefine the obligations of VA 
with respect to the duty to assist, and supersede the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom.  Morton v. Gober, 14 Vet. App. 174 (per curiam 
order). 

First, VA has a duty to notify the veteran, the appellant, 
and their representatives, if represented, of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  Second, VA has a duty to assist 
the veteran and the appellant in obtaining evidence necessary 
to substantiate the claim.  38 U.S.C.A. § 5103A.  

In the instant case, the RO should further notify the veteran 
and the appellant of the directives of VCAA.  Neither has 
been issued a VCAA letter.  They are hereby informed that 
each may submit updated financial status information, 
preferably on a VA Form 5655, Financial Status Report.  
Current and complete financial information is essential in 
this case.  

Accordingly, this matter is Remanded for the following 
action:

1.  Both the appellant and the veteran 
should be provided an opportunity to 
submit updated financial status 
information, preferably on a VA Form 
5655, Financial Status Report.  Pertinent 
supporting documentation may also be 
submitted.  

2.  The RO should provide both parties 
information regarding VCAA and should 
follow the directives of VCAA.

3.  The RO should readjudicate the matter 
of the appellant's entitlement to an 
apportionment of the veteran's VA 
disability compensation benefits for T. 
T. and A. T., the veteran's children.  
Both parties should be furnished a 
supplemental statement of the case.  They 
should also be afforded the opportunity 
to respond to that supplemental statement 
of the case before the claim is returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	M. Sabulsky
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



